     Case 2:19-cv-03109-JAK-PLA Document 1 Filed 04/22/19 Page 1 of 24 Page ID #:1



 1   SEYFARTH SHAW LLP
     Laura Wilson Shelby (SBN 151870)
 2   lshelby@seyfarth.com
     Leo Q. Li (SBN 293539)
 3   lli@seyfarth.com
     Jennifer R. Nunez (SBN 291422)
 4   jnunez@seyfarth.com
     2029 Century Park East, Suite 3500
 5   Los Angeles, California 90067-3021
     Telephone: (310) 277-7200
 6   Facsimile: (310) 201-5219
 7   Attorneys for Defendants
     ALDI INC. and AI CALIFORNIA LLC
 8

 9
10                               UNITED STATES DISTRICT COURT
11                          CENTRAL DISTRICT OF CALIFORNIA
12

13   JEREE GANT, individually, and on behalf      Case No. 2:19-cv-3109
     of other members of the general public
14   similarly situated,                          DEFENDANTS’ NOTICE OF
                                                  REMOVAL OF CIVIL ACTION TO
15                  Plaintiff,                    THE UNITED STATES DISTRICT
                                                  COURT PURSUANT TO 28 U.S.C.
16            v.                                  §§ 1332, 1441, 1446, 1453
17   ALDI, INC., a California corporation; AI     [Los Angeles County Superior Court;
     CALIFORNIA LLC, an unknown business          Case No. 19STCV04857]
18   entity; and DOES 1 through 100, inclusive,
                                                  Complaint Filed:    February 14, 2019
19                  Defendants.
20

21

22

23

24

25

26

27

28


                                                                      NOTICE OF REMOVAL
     55870000v.1
     Case 2:19-cv-03109-JAK-PLA Document 1 Filed 04/22/19 Page 2 of 24 Page ID #:2



 1   TO THE UNITED STATES DISTRICT COURT FOR THE CENTRAL DISTRICT
 2   OF CALIFORNIA AND TO PLAINTIFF JEREE GANT AND HER COUNSEL
 3   OF RECORD:
 4            PLEASE TAKE NOTICE that Defendants ALDI Inc. (“ALDI”) and AI
 5   California LLC (“AI”) (collectively, “Defendants”) file this Notice of Removal, pursuant
 6   to 28 U.S.C. §§ 1332, 1441, 1446, and 1453, to effectuate the removal of the above-
 7   captioned action, which was originally commenced in the Superior Court of the State of
 8   California for the County of Los Angeles, to the United States District Court for the
 9   Central District of California. This Court has original jurisdiction over the action
10   pursuant to the Class Action Fairness Act of 2005 (“CAFA”) for the following reasons:
11   I.       BACKGROUND
12            1.   On February 14, 2019, Plaintiff Jeree Gant (“Plaintiff”) filed a class action
13   complaint in the Superior Court of California for the County of Los Angeles, titled
14   “JERRE GANT, individually, and on behalf of other members of the general public
15   similarly situated; Plaintiff v. ALDI, INC., a California corporation; AI California LLC,
16   an unknown business entity; and DOES 1 through 100, inclusive, Defendants,”
17   Case No. 19STCV04857 (“Complaint”). The Complaint asserts ten causes of action for:
18   (1) Unpaid Overtime, (2) Unpaid Meal Period Premiums, (3) Unpaid Rest Period
19   Premiums, (4) Unpaid Minimum Wages, (5) Final Wages Not Timely Paid, (6) Wages
20   Not Timely Paid During Employment, (7) Non-Compliant Wage Statements, (8) Failure
21   To Keep Requisite Payroll Records, (9) Unreimbursed Business Expenses, and
22   (10) Violations of California Business & Professions Code §§ 17200, et seq. (“Unfair
23   Competition Law” or “UCL”).
24            2.   On March 26, 2019, ALDI was served via personal service at its corporate
25   headquarters in Batavia, Illinois, a copy of the Civil Case Cover Sheet, Summons,
26   Complaint, Notice of Case Assignment, Voluntary Efficient Litigation Stipulations,
27   Stipulation—Early Organizational Meeting, Stipulation—Discovery Resolution, Informal
28   Discovery Conference, Stipulation and Order—Motions in Limine, and Alternative
                                                  1
                                                                             NOTICE OF REMOVAL
     55870000v.1
     Case 2:19-cv-03109-JAK-PLA Document 1 Filed 04/22/19 Page 3 of 24 Page ID #:3



 1   Dispute Resolution (ADR) Information Packet. A true and correct copy of the service
 2   packet received by Defendant is attached hereto as Exhibit A.
 3            3.    On March 26, 2019, AI’s registered agent for service of process in
 4   California received, via process server, a copy of the Civil Case Cover Sheet, Summons,
 5   Complaint, Notice of Case Assignment, Voluntary Efficient Litigation Stipulations,
 6   Stipulation—Early Organizational Meeting, Stipulation—Discovery Resolution, Informal
 7   Discovery Conference, Stipulation and Order—Motions in Limine, and Alternative
 8   Dispute Resolution (ADR) Information Packet. A true and correct copy of the service
 9   packet received by Defendant is attached hereto as Exhibit B.
10            4.    On April 19, 2019, Defendants jointly filed the Answer to Plaintiff’s
11   Complaint in Los Angeles Superior Court. A true and correct copy of Defendants’
12   Answer to Plaintiff’s Complaint is attached hereto as Exhibit C.
13            5.    Defendants have not filed or received any other pleadings or papers, other
14   than the pleadings described as Exhibits A through C in this action prior to the Notice of
15   Removal.
16   II.      TIMELINESS OF REMOVAL
17            6.    Notice of removal is timely if it is filed within 30 days after the service of
18   the complaint or summons—“The notice of removal … shall be filed within 30 days after
19   the receipt by the defendant, through service or otherwise, of a copy of the initial
20   pleading setting forth the claim for relief upon which such action or proceeding is based,
21   or within 30 days after the service of summons upon the defendant….” 28 U.S.C.
22   §1446(b)(1).
23            7.    Defendants’ Notice of Removal is timely because it is filed on April 22,
24   2019, which is within 30 days of service of the Summons and Complaint. See Murphy
25   Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 347-48 (1999) (“we hold that a
26   named defendant’s time to remove is triggered by simultaneous service of the summons
27   and complaint….”).
28
                                                    2
                                                                                NOTICE OF REMOVAL
     55870000v.1
     Case 2:19-cv-03109-JAK-PLA Document 1 Filed 04/22/19 Page 4 of 24 Page ID #:4



 1   III.     REMOVAL UNDER THE CLASS ACTION FAIRNESS ACT
 2            8.    Under the CAFA, district courts have original jurisdiction for class actions
 3   “if [1] the class has more than 100 members, [2] the parties are minimally diverse, and
 4   [3] the amount in controversy exceeds $5 million.” Dart Cherokee Basin Operating Co.,
 5   LLC v. Owens, 135 S. Ct. 547, 552 (2014) (citing 28 U.S.C. § 1332(d)(2), (5)(B)).
 6            A.    The Class Action Includes At Least 1,723 Putative Class Members
 7            9.    A removal under CAFA requires at least 100 members in a proposed class.
 8   See 28 U.S.C. § 1332(d)(5)(B) (providing that CAFA jurisdiction does not apply to any
 9   class action in which “the number of members of all proposed plaintiff classes in the
10   aggregate is less than 100”).
11            10.   Here, Plaintiff defines the “proposed class” to include “[a]ll current and
12   former hourly-paid or non-exempt employees who worked for any of the Defendants
13   within the State of California at any time during the period from four years preceding the
14   filing of this Complaint to final judgment.” (Complaint, ¶14.) Based on the filing date of
15   the Complaint on February 14, 2019, the proposed class period covers the time period of
16   February 14, 2015, to the present.
17            11.   However, ALDI did not have any non-exempt store employees in California
18   prior to August 7, 2015. (Declaration of ALDI (“ALDI Decl.”), ¶10.) Accordingly, the
19   proposed class period only covers the time period of August 7, 2015, to the present.
20            12.   Based on the proposed class definition, there are at least 1,723 current
21   and former non-exempt employees in the proposed class as of April 1, 2019. (ALDI
22   Decl., ¶11.) Thus, there is no question that the size of the proposed class far exceeds the
23   minimum threshold of 100 members under CAFA.
24            B.    Plaintiff And Defendants Are Minimally Diverse
25            13.   Under 28 U.S.C. § 1332(d)(2)(A), CAFA requires only minimal diversity for
26   the purpose of establishing federal jurisdiction—that is, at least one purported class
27   member must be a citizen of a state different than any named defendant. 28 U.S.C.
28
                                                   3
                                                                              NOTICE OF REMOVAL
     55870000v.1
     Case 2:19-cv-03109-JAK-PLA Document 1 Filed 04/22/19 Page 5 of 24 Page ID #:5



 1   § 1332(d)(2)(A) (“any member of a class of plaintiffs is a citizen of a State different from
 2   any defendant”).
 3            14.   A party’s citizenship is determined at the time the lawsuit was filed. In re
 4   Digimarc Corp. Derivative Litig., 549 F.3d 1223, 1236 (9th Cir. 2008) (“[T]he
 5   jurisdiction of the court depends upon the state of things at the time of the action [was]
 6   brought.”).
 7            15.   In this case, at the time of the lawsuit was filed, Plaintiff is a citizen of the
 8   State of California, and both Defendants are citizens of a state other than California—
 9   ALDI is a citizen of Illinois, and AI is a citizen of both Delaware and Illinois.
10                  1.     Plaintiff Is A Citizen of California
11            16.   For diversity purposes, a natural person’s state citizenship is determined by
12   that person’s domicile—i.e., “[one’s] permanent home, where [that person] resides with
13   the intention to remain or to which [that person] intends to return.” Kanter v. Warner-
14   Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001); Armstrong v. Church of Scientology
15   Int’l, 243 F.3d 546, 546 (9th Cir. 2000) (“For purposes of diversity jurisdiction, an
16   individual is a citizen of his or her state of domicile, which is determined at the time the
17   lawsuit is filed”).
18            17.   In this case, Plaintiff alleges that she “is an individual residing in the State of
19   California, County of Los Angeles.” (Complaint, ¶5.) Plaintiff also alleges that
20   “Defendants employed Plaintiff … within the State of California, including the County of
21   Los Angeles.” (Id. at ¶18.) Plaintiff further alleges that she was “an hourly-paid, non-
22   exempt employee, from approximately October 2017 to approximately May 2018, in the
23   State of California, County of Los Angeles.” (Id. at ¶19.)
24            18.   Additionally, Plaintiff provided ALDI with her home address during the
25   course of her employment for purposes of her personnel file, payroll checks, and tax
26   withholdings. (ALDI Decl., ¶4.) ALDI’s review of Plaintiff’s personnel file from her
27   employment with ALDI reveals that Plaintiff resides in Santa Fe Springs, California.
28   (Id.)
                                                     4
                                                                                  NOTICE OF REMOVAL
     55870000v.1
     Case 2:19-cv-03109-JAK-PLA Document 1 Filed 04/22/19 Page 6 of 24 Page ID #:6



 1            19.   Plaintiff’s intent to remain domiciled in California also is evident from the
 2   fact that she brought this lawsuit against Defendants in Los Angeles Superior Court.
 3   Therefore, Plaintiff was at all relevant times, and still is, a citizen and resident of the
 4   State of California.
 5                  2.      ALDI Is Not A Citizen Of California
 6            20.   ALDI has been a citizen of Illinois within the meaning of 28 U.S.C.
 7   § 1332(c)(1).
 8            21.   For diversity purposes, the citizenship of a corporation is “every state and
 9   foreign state by which it has been incorporated and of the state or foreign state where it
10   has its principal place of business[.]” 28 U.S.C. § 1332(c)(1).
11            22.   The “principal place of business” means the corporate headquarters where a
12   corporation’s high level officers direct, control and coordinate its activities on a day-to-
13   day basis, also known as the corporation’s “nerve center.” Hertz Corp. v. Friend,
14   559 U.S. 77, 80-81, 92-93 (2010) (rejecting all prior tests in favor of “nerve center” test).
15   Under the “nerve center” test, the “principal place of business” means the corporate
16   headquarters where a corporation’s high level officers direct, control and coordinate its
17   activities on a day-to-day basis. Id. at 92-93 (“We conclude that ‘principal place of
18   business’ is best read as referring to the place where a corporation’s officers direct,
19   control, and coordinate the corporation’s activities”); see also Industrial Tectonics, Inc.,
20   v. Aero Alloy, 912 F.2d 1090, 1092-93 (9th Cir. 1990) (holding that the “nerve center” is
21   where “its executive and administrative functions are performed”).
22            23.   In this case, ALDI is a corporation that at all relevant times during this
23   litigation was incorporated and existing under the laws of the State of Illinois. (ALDI
24   Decl., ¶5.) ALDI’s headquarters is located in Batavia, Illinois, where its high level
25   officers direct, control, and coordinate its activities. (Id. at ¶6.) Additionally, the
26   majority of ALDI’s executive and administrative functions are performed in or directed
27   from the Batavia, Illinois, offices, including corporate finance, accounting, purchasing,
28   marketing, and information systems. (Id.)
                                                    5
                                                                                NOTICE OF REMOVAL
     55870000v.1
     Case 2:19-cv-03109-JAK-PLA Document 1 Filed 04/22/19 Page 7 of 24 Page ID #:7



 1            24.   Given that ALDI’s place of incorporation is in the State of Illinois and its
 2   principal place of business is in the State of Illinois, ALDI is a citizen of Illinois. Thus,
 3   there is complete diversity between Plaintiff (California) and ALDI (Illinois).
 4                  3.    AI Is Not A Citizen Of California
 5            25.   AI has been a citizen of Delaware and Illinois within the meaning of
 6   28 U.S.C. § 1332(c)(1).
 7            26.   AI is now, and ever since the commencement of this action has been a
 8   limited liability company, organized under the laws of the State of Delaware with its
 9   principal place of business in Batavia, Illinois. (ALDI Decl., ¶8.) AI’s principal place of
10   business is in Illinois because it is where its headquarters is located, where its high level
11   officers direct, control, and coordinate its activities. (Id. at ¶9.) Additionally, the
12   majority of AI’s executive and administrative functions are performed in or directed from
13   the Batavia, Illinois, offices, including corporate finance, accounting, purchasing,
14   marketing, and information systems. (Id.)
15            27.   “For purposes of diversity jurisdiction, a limited liability company ‘is a
16   citizen of every state of which its owners/members are citizens.’” 3123 SMB LLC v.
17   Horn, 880 F.3d 461, 465 (9th Cir. 2018) (citing Johnson v. Columbia Properties
18   Anchorage, LP, 437 F3d 894, 899 (9th Cir. 2006)).
19            28.   In this case, AI’s sole member has been ALDI, and ALDI owns 100% of AI.
20   (Id. at ¶7.) Given that ALDI is a citizen of Delaware and Illinois, as discussed above, AI
21   also is a citizen of Delaware and Illinois. Thus, there is complete diversity between
22   Plaintiff (California) and AI (Delaware and Illinois).
23                  4.    Doe Defendants’ Citizenship Should Be Disregarded
24            29.   The other defendants named in the Complaint are merely fictitious parties
25   identified as “DOES 1 through 100” whose citizenship shall be disregarded for purposes
26   of this removal. 28 U.S.C. § 1441(b) (for purposes of removal, “the citizenship of
27   defendants sued under fictitious names shall be disregarded”); see also Soliman v. Philip
28   Morris, Inc., 311 F. 3d 966, 971 (9th Cir. 2002) (“citizenship of fictitious defendants is
                                                   6
                                                                               NOTICE OF REMOVAL
     55870000v.1
     Case 2:19-cv-03109-JAK-PLA Document 1 Filed 04/22/19 Page 8 of 24 Page ID #:8



 1   disregarded for removal purposes and becomes relevant only if and when the plaintiff
 2   seeks leave to substitute a named defendant”); Newcombe v. Adolf Coors Co., 157 F.3d
 3   686, 690 (9th Cir. 1998) (“For purposes of removal under this chapter, the citizenship of
 4   defendants sued under fictitious names shall be disregarded.”).
 5            C.    The Amount In Controversy Is More Than $19 Million, Which Exceeds
                    The $5 Million Statutory Threshold Under CAFA
 6

 7            30.   Under 28 U.S.C. § 1332(d)(2), “district courts shall have original
 8   jurisdiction of any civil action in which the matter in controversy exceeds the sum or
 9   value of $5,000,000, exclusive of interest and costs[.]” Under CAFA, the claims of the
10   individual members in a class action are aggregated to determine if the amount in
11   controversy exceeds the sum or value of $5,000,000. 28 U.S.C. § 1332(d)(6).
12            31.   In addition, Congress intended for federal jurisdiction to be appropriate
13   under CAFA “if the value of the matter in litigation exceeds $5,000,000 either from the
14   viewpoint of the plaintiff or the viewpoint of the defendant, and regardless of the type of
15   relief sought (e.g., damages, injunctive relief, or declaratory relief).” Senate Judiciary
16   Committee Report, S. Rep. No. 109-14, at 42 (2005), reprinted in 2005 U.S.C.C.A.N. 3,
17   40.
18            32.   The Senate Judiciary Committee’s Report on the final version of CAFA also
19   makes clear that any doubts regarding the maintenance of interstate class actions in state
20   or federal court should be resolved in favor of federal jurisdiction. Id. at 42-43 (“[I]f a
21   federal court is uncertain about whether ‘all matters in controversy’ in a purposed class
22   action ‘do not in the aggregate exceed the sum or value of $5,000,000, the court should
23   err in favor of exercising jurisdiction over the case. . . . Overall, new section 1332(d) is
24   intended to expand substantially federal court jurisdiction over class actions. Its
25   provision should be read broadly, with a strong preference that interstate class actions
26   should be heard in a federal court if properly removed by any defendant.”).
27            33.   Where, as here, a complaint does not allege a specific amount in damages,
28   the removing defendant bears the burden of proving by a preponderance of the
                                                   7
                                                                              NOTICE OF REMOVAL
     55870000v.1
     Case 2:19-cv-03109-JAK-PLA Document 1 Filed 04/22/19 Page 9 of 24 Page ID #:9



 1   evidence that the amount in controversy exceeds the statutory minimum. See Dart
 2   Cherokee Basin Operating Co., LLC, 135 S. Ct. at 553-54 (“Removal is proper on the
 3   basis of an amount in controversy asserted by the defendant if the district court finds, by
 4   the preponderance of the evidence, that the amount in controversy exceeds the
 5   jurisdictional threshold”); Rodriguez v. AT&T Mobility Servs. LLC, 728 F.3d 975, 977
 6   (9th Cir. 2013) (holding that “the proper burden of proof imposed upon a defendant to
 7   establish the amount in controversy is the preponderance of the evidence standard”);
 8   accord Guglielmino v. McKee Foods Corp., 506 F.3d 696, 701 (9th Cir. 2007) (“the
 9   complaint fails to allege a sufficiently specific total amount in controversy . . . we
10   therefore apply the preponderance of the evidence burden of proof to the removing
11   defendant”); Abrego v. The Dow Chem. Co., 443 F.3d 676, 683 (9th Cir. 2006) (“Where
12   the complaint does not specify the amount of damages sought, the removing defendant
13   must prove by a preponderance of the evidence that the amount in controversy
14   requirement has been met”); Sanchez v. Monumental Life Ins. Co., 102 F.3d 398, 404 (9th
15   Cir. 1996) (holding that under the “preponderance of the evidence” standard, “the
16   defendant must provide evidence establishing that it is ‘more likely than not’ that the
17   amount in controversy exceeds that amount”).
18            34.   To satisfy this standard, the “defendants’ notice of removal need include
19   only a plausible allegation that the amount in controversy exceeds the jurisdictional
20   threshold.” Dart Cherokee Basin Operating Co., LLC, 135 S. Ct. at 554.
21            35.   The burden of establishing the jurisdictional threshold “is not daunting, as
22   courts recognize that under this standard, a removing defendant is not obligated to
23   research, state, and prove the plaintiff’s claims for damages.” Korn v. Polo Ralph Lauren
24   Corp., 536 F. Supp. 2d 1199, 1204-05 (E.D. Cal. 2008) (internal quotations omitted); see
25   also Valdez v. Allstate Ins. Co., 372 F.3d 1115, 1117 (9th Cir. 2004) (“the parties need
26   not predict the trier of fact’s eventual award with one hundred percent accuracy”).
27            36.   For purposes of ascertaining the amount in controversy, “the court must
28   accept as true plaintiff’s allegations as plead in the Complaint and assume that plaintiff
                                                   8
                                                                              NOTICE OF REMOVAL
     55870000v.1
     Case 2:19-cv-03109-JAK-PLA Document 1 Filed 04/22/19 Page 10 of 24 Page ID #:10



 1    will prove liability and recover the damages alleged.” Muniz v. Pilot Travel Ctrs. LLC,
 2    2007 WL 1302504, at *3 (E.D. Cal. May 1, 2007).
 3             37.   As explained by the Ninth Circuit, “the amount-in-controversy inquiry in the
 4    removal context is not confined to the face of the complaint.” Valdez, 372 F.3d at 1117;
 5    see also Rodriguez, 728 F.3d at 981 (holding that a plaintiff “may not ‘sue for less than
 6    the amount she may be entitled to if she wishes to avoid federal jurisdiction and remain in
 7    state court”).
 8             38.   If a plaintiff asserts statutory violations, the court must assume that the
 9    violation rate is 100% unless the plaintiff specifically alleges otherwise:
10                  As these allegations reveal, plaintiff includes no fact-specific
                    allegations that would result in a putative class or violation rate
11                  that is discernibly smaller than 100%, used by defendant in its
                    calculations. Plaintiff is the “master of [her] claim[s],” and if
12                  she wanted to avoid removal, she could have alleged facts
                    specific to her claims which would narrow the scope of the
13                  putative class or the damages sought. She did not.
14    Muniz, 2007 WL 1302504, at *4 (citing Caterpillar, Inc. v. Williams, 482 U.S. 386, 392
15    (1987)); see also Soratorio v. Tesoro Ref. and Mktg. Co., LLC, 2017 WL 1520416, at *3
16    (C.D. Cal. Apr. 26, 2017) (“Plaintiff’s Complaint could be reasonably read to allege a
17    100% violation rate. The Complaint notes that Defendants ‘did not provide’ Plaintiff and
18    the other class members ‘a thirty minute meal period for every five hours worked,’ and
19    that this was Defendants’ ‘common practice.’ It also alleges that Defendants had a
20    practice of ‘requiring employees to work for four hours and more without a rest period’
21    and that Defendants had a ‘common practice’ of failing to provide required breaks.”);
22    Arreola v. The Finish Line, 2014 WL 6982571, at *4 (N.D. Cal. Dec. 9, 2014) (“District
23    courts in the Ninth Circuit have permitted a defendant removing an action under CAFA
24    to make assumptions when calculating the amount in controversy—such as assuming a
25    100 percent violation rate, or assuming that each member of the class will have
26    experienced some type of violation—when those assumptions are reasonable in light of
27    the allegations in the complaint.”); Coleman v. Estes Express Lines, Inc., 730 F. Supp.
28    2d 1141, 1149 (C.D. Cal. 2010) (“[C]ourts have assumed a 100% violation rate in
                                                     9
                                                                                 NOTICE OF REMOVAL
      55870000v.1
     Case 2:19-cv-03109-JAK-PLA Document 1 Filed 04/22/19 Page 11 of 24 Page ID #:11



 1    calculating the amount in controversy when the complaint does not allege a more precise
 2    calculation.”).
 3             39.   Numerous other District Courts have similarly concluded that alleging a
 4    policy of noncompliance in a complaint justifies the assumption of a 100 percent
 5    violation rate. See Ritenour v. Carrington Mortg. Servs. LLC, 228 F. Supp. 3d, 1025
 6    1030 (C.D. Cal. 2017) (“Given the vague language of the Complaint and the broad
 7    definition of the class, it is reasonable for Defendants to assume a 100% violation rate –
 8    especially since Plaintiffs offer no alternative rate to challenge Defendant’s
 9    calculations.”); Franke v. Anderson Merchandisers LLC, 2017 WL 3224656, at *2 (C.D.
10    Cal. July 28, 2017) (“Courts in this Circuit have generally found the amount in
11    controversy satisfied where a defendant assumes a 100% violation rate based on
12    allegations of a ‘uniform’ illegal practice – or other similar language – and where the
13    plaintiff offers no evidence rebutting this violation rate”); Feao v. UFP Riverside, LLC,
14    2017 WL 2836207, at *5 (C.D. Cal. June 26, 2017) (“Plaintiff’s allegations contain no
15    qualifying words such as ‘often’ or ‘sometimes’ to suggest less than uniform violation
16    that would preclude a 100 percent violation rate.”); Torrez v. Freedom Mortg., Corp.,
17    2017 WL 2713400, at *3-5 (C.D. Cal. June 22, 2017) (where complaint alleged “FMC
18    engaged in a pattern and practice of wage abuse against its hourly-paid or non-exempt
19    employees within the state of California,” the complaint “can reasonably be interpreted to
20    imply nearly 100% violation rates”); Soratorio, LLC, 2017 WL 1520416, at *3
21    (“Plaintiff’s Complaint could be reasonably read to allege a 100% violation rate. The
22    Complaint notes that Defendants ‘did not provide’ Plaintiff and the other class members
23    ‘a thirty minute meal period for every five hours worked,’ and that this was Defendants’
24    ‘common practice.’ It also alleges that Defendants had a practice of ‘requiring
25    employees to work for four hours and more without a rest period’ and that Defendants
26    had a ‘common practice’ of failing to provide required breaks.”); Jones v. Tween Brands,
27    Inc., 2014 WL 1607636, at *3 (C.D. Cal. Apr. 22, 2014) (using 100 percent violation rate
28
                                                  10
                                                                              NOTICE OF REMOVAL
      55870000v.1
     Case 2:19-cv-03109-JAK-PLA Document 1 Filed 04/22/19 Page 12 of 24 Page ID #:12



 1    for waiting-time penalties since the complaint did not limit the number or frequency of
 2    violations).
 3             40.   As set forth below, the alleged amount in controversy implicated by the
 4    class-wide allegations exceeds $19 million. All calculations supporting the amount in
 5    controversy are based on the Complaint’s allegations, assuming, without any admission
 6    of the truth of the facts alleged and solely for purposes of this Notice of Removal, that
 7    liability is established.
 8                   1.    The First Cause Of Action For Unpaid Overtime: The Amount In
                           Controversy Exceeds $2,913,599.16 Based On Only One Hour Of
 9                         Unpaid Overtime Per Employee Per Week
10             41.   Plaintiff alleges that “Plaintiff and the other class members worked in excess
11    of eight (8) hours in a day, and/or in excess of forty (40) hours in a week.” (Complaint,
12    ¶53.) Plaintiff also alleges that “Defendants intentionally and willfully failed to pay
13    overtime wages owed to Plaintiff and the other class members.” (Id. at ¶54.) In the
14    Prayer For Relief, Plaintiff also alleges that “Defendants violated California Business and
15    Professions Code sections 17200, et seq. by failing to provide Plaintiff and the other class
16    members all overtime compensation due to them” and therefore seeks “restitution of
17    unpaid wages.” (Prayer For Relief, ¶¶53-54.)
18             42.   California Labor Code section 510(a) states that “any work in excess of
19    eight hours in one workday and any work in excess of 40 hours in any one workweek . . .
20    shall be compensated at the rate of no less than one and one-half times the regular rate of
21    pay for an employee.”
22             43.   The statute of limitations for recovery for overtime pay under California
23    Labor Code section 510 pay is three years. Cal. Civ. Proc. Code § 338. The limitations
24    period is extended to four years when a plaintiff also seeks restitution for the Labor Code
25    violations. Falk v. Children's Hosp. Los Angeles, 237 Cal. App. 4th 1454, 1462, n.12
26    (2015) (holding that “actions for restitution and under Business and Professions Code
27    section 17200 are subject to a four-year statute of limitation”). Accordingly, the
28
                                                   11
                                                                              NOTICE OF REMOVAL
      55870000v.1
     Case 2:19-cv-03109-JAK-PLA Document 1 Filed 04/22/19 Page 13 of 24 Page ID #:13



 1    proposed class period for the first cause of action begins on August 7, 2015—ALDI did
 2    not have any non-exempt store employees in California prior to this date.
 3             44.   In this case, the average hourly rate of the putative class members is $15.48.
 4    (ALDI Decl., ¶12.) The average overtime rate would be no less than $23.22 ($15.48 x
 5    1.5).
 6             45.   During the proposed class period of August 7, 2015 and April 1, 2019, the
 7    putative class members worked approximately 125,478 weeks. (ALDI Decl., ¶13.)
 8    Based on the allegations of the Complaint, if each putative class member is entitled to
 9    one hour of unpaid overtime per week, the amount in controversy on this claim would
10    equal no less than $2,913,599.16 ($23.22 x 125,478 weeks).
11                   2.    The Second Cause Of Action For Unpaid Meal Period Premiums:
                           The Amount In Controversy Exceeds $1,942,399.44 Based On
12                         Only One Hour Of Premium Pay Per Employee Per Week
13             46.   Plaintiff alleges that “Plaintiff and the other class member who were
14    scheduled to work for a period of time no longer than six (6) hours, and who did not
15    waive their legally-mandated meal periods by mutual consent, were required to work for
16    periods longer than five (5) hours without an uninterrupted meal period of not less than
17    thirty (30) minutes and/or rest period.” (Complaint, ¶62.) Plaintiff also alleges that
18    “Plaintiff and the other class members who were scheduled to work for a period of time
19    in excess of six (6) hours were required to work for periods longer than five (5) hours
20    without an uninterrupted meal period of not less than thirty (3) minutes and/or rest
21    period.” (Id. at ¶63.)
22             47.   Plaintiff further alleges that “Defendants intentionally and willfully required
23    Plaintiff and the other class members to work during meal periods and failed to
24    compensate [them] the full meal period premium for work performed during meal
25    periods.” (Complaint, ¶64.) Plaintiff seeks to “recover from Defendants one additional
26    hour of pay at the employee’s regular rate of compensation for each work day that the
27    meal or rest period is not provided.” (Id. at ¶67.) Plaintiff also seeks “restitution” for
28
                                                    12
                                                                               NOTICE OF REMOVAL
      55870000v.1
     Case 2:19-cv-03109-JAK-PLA Document 1 Filed 04/22/19 Page 14 of 24 Page ID #:14



 1    “failing to provide all meal and rest periods to Plaintiffs and the other class members.”
 2    (Prayer For Relief, ¶53.)
 3             48.   California Labor Code Section 512 provides that “[a]n employer may not
 4    employ an employee for a work period of more than five hours per day without providing
 5    the employee with a meal period of not less than 30 minutes….” Section 512 further
 6    provides that “[a]n employer may not employ an employee for a work period of more
 7    than 10 hours per day without providing the employee with a second meal period of not
 8    less than 30 minutes….” California Labor Code Section 226.7 requires employers to pay
 9    an extra hour’s pay to employees who are not provided full or timely meal periods. An
10    employee is entitled to an additional hour’s wages per day, for both a rest and meal
11    period violation each day. Lyon v. W.W. Grainger, Inc., 2010 WL 1753194, *4 (N.D.
12    Cal. Apr. 29, 2010) (noting that Labor Code section 226.7 provides recovery for one meal
13    break violation per work day and one rest break violation per work day).
14             49.   The statute of limitations for recovery for meal period premium pay under
15    California Labor Code section 226.7 is three years. Murphy v. Kenneth Cole Prods., Inc.,
16    40 Cal. 4th 1094, 1099 (2007) (“[T]he remedy provided in Labor Code section 226.7
17    constitutes a wage or premium pay and is governed by a three-year statute of
18    limitations.”). The statute of limitations is extended to four years when a plaintiff also
19    pursues an action for restitution under the California Business and Professions Code
20    sections 17200, et seq. See Falk, 237 Cal. App. 4th at 1462, n.12 (holding that “actions
21    for restitution and under Business and Professions Code section 17200 are subject to
22    a four-year statute of limitation”). Accordingly, the proposed class period for the second
23    cause of action begins on August 7, 2015—ALDI did not have any non-exempt store
24    employees in California prior to this date.
25             50.   Based on the allegations of the Complaint, assuming each putative class
26    member is entitled to one hour of premium pay per week for the alleged non-provision of
27    meal periods, the amount in controversy on this claim would equal no less than
28    $1,942,399.44 ($15.48 x 125,478 weeks).
                                                    13
                                                                              NOTICE OF REMOVAL
      55870000v.1
     Case 2:19-cv-03109-JAK-PLA Document 1 Filed 04/22/19 Page 15 of 24 Page ID #:15



 1                    3.    The Third Cause Of Action For Unpaid Rest Period Premiums:
                            The Amount In Controversy Exceeds $1,942,399.44 Based On
 2                          Only One Hour Of Premium Pay Per Employee Per Week
 3             51.    Plaintiff alleges that “Defendants required Plaintiff and other class members
 4    to work four (4) or more hours without authorizing or permitting a ten (10) minute rest
 5    period per each four (4) hour period worked.” (Complaint, ¶72.) Plaintiff further alleges
 6    that “Defendants intentionally and willfully required Plaintiff and the other class
 7    members to work during rest periods and failed to pay [them] the full rest period
 8    premium for work performed during rest periods.” (Id. at ¶73.)
 9             52.    Plaintiff seeks to “recover from Defendants one additional hour of pay at the
10    employee’s regular hourly rate of compensation for each work day that the rest period
11    was not provided.” (Complaint, ¶76.) Plaintiff also seeks “restitution” for “failing to
12    provide all meal and rest periods to Plaintiffs and the other class members.” (Prayer For
13    Relief, ¶53.)
14             53.    Under California law, “[e]very employer shall authorize and permit all
15    employees to take rest periods, which … shall be based on the total hours worked daily at
16    the rate of ten (10) minutes net rest time per four (4) hours or major fraction thereof.”
17    Brinker Rest. Corp. v. Superior Court, 53 Cal. 4th 1004, 1028 (2012). California Labor
18    Code Section 226.7 requires employers to pay an extra hour’s pay to employees who are
19    not provided full or timely meal periods. An employee is entitled to an additional hour’s
20    wages per day, for both a rest and meal period violation each day. Lyon, 2010 WL
21    1753194 at *4.
22             54.    The statute of limitations for recovery for rest period premium pay under
23    California Labor Code section 226.7 is three years. Murphy, 40 Cal. 4th at 1099 (“[T]he
24    remedy provided in Labor Code section 226.7 constitutes a wage or premium pay and is
25    governed by a three-year statute of limitations.”). The statute of limitations is extended
26    to four years when a plaintiff also pursues an action for restitution under the California
27    Business and Professions Code sections 17200, et seq. See Falk, 237 Cal. App. 4th at
28    1462, n.12. Accordingly, the proposed class period for the third cause of action begins
                                                    14
                                                                               NOTICE OF REMOVAL
      55870000v.1
     Case 2:19-cv-03109-JAK-PLA Document 1 Filed 04/22/19 Page 16 of 24 Page ID #:16



 1    on August 7, 2015—ALDI did not have any non-exempt store employees in California
 2    prior to this date.
 3             55.   Based on the allegations of the Complaint, assuming each putative class
 4    member is entitled to one hour of premium pay per week for the alleged non-provision of
 5    rest periods, the amount in controversy on this claim would equal no less than
 6    $1,942,399.44 ($15.48 x 125,478 weeks).
 7                   4.     The Fourth Cause Of Action For Unpaid Minimum Wages: The
                            Amount In Controversy Exceeds $2,664,680.76 Based On Only
 8                          One Hour Of Unpaid Minimum Wage Per Employee Per Week
 9             56.   Plaintiff alleges that “Defendants failed to pay minimum wage to Plaintiff
10    and the other class members as required, pursuant to California Labor Code section 1194,
11    1197, and 1197.1.” (Complaint, ¶79.) In addition to seeking unpaid minimum wages,
12    Plaintiff also seeks to “recover liquidated damages in an amount equal to the wages
13    unlawfully unpaid and interest thereon.” (Id. at 82.) Plaintiff further seeks “restitution”
14    for “failing to pay at least minimum wages to plaintiff and the other class members.”
15    (Prayer For Relief, ¶53.)
16             57.   California Labor Code § 1194(a) states it is unlawful to pay an employee
17    “less than the legal minimum wage or legal overtime compensation.” California Labor
18    Code § 1197 states that “payment of less than the minimum wage . . . is unlawful.”
19    California Labor Code § 1197.1 allows an employee to recover a civil penalty, restitution
20    of wages and liquidated damages if an employee is paid less than the minimum wage for
21    all hours worked.
22             58.   The statute of limitations for recovery for minimum wages under California
23    Labor Code section 1194 pay is three years. Cal. Civ. Proc. Code § 338. The limitations
24    period is extended to four years when a plaintiff also seeks restitution for the Labor Code
25    violations. Falk, 237 Cal. App. 4th at 1462, n.12 (holding that “actions for restitution and
26    under Business and Professions Code section 17200 are subject to a four-
27    year statute of limitation”). However, “[c]laims for liquidated damages under § 1194.2
28    … are therefore subject to the one-year statute of limitations.” Silva v. AvalonBay
                                                   15
                                                                              NOTICE OF REMOVAL
      55870000v.1
     Case 2:19-cv-03109-JAK-PLA Document 1 Filed 04/22/19 Page 17 of 24 Page ID #:17



 1    Communities, Inc., 2015 WL 11422302, at *7 (C.D. Cal. Oct. 8, 2015). Accordingly, the
 2    proposed class period for the fourth cause of action begins on August 7, 2015 for the
 3    recovery of unpaid minimum wages, and begins on February 14, 2018 for the recovery of
 4    liquidated damages.
 5             59.   In this case, there are approximately 125,478 weeks worked during the four-
 6    year limitations period and approximately 46,659 weeks worked during the one-year
 7    limitations period. (ALDI Decl., ¶¶13-14.)
 8             60.   Based on the allegations of the Complaint, assuming each putative class
 9    member is entitled to one hour of minimum wage per week (or 12 minutes of each
10    workday), the amount in controversy on this claim would equal approximately
11    $2,664,680.76, including $1,942,399.44 ($15.48 x 125,478 weeks) for alleged unpaid
12    minimum wages and $722,281.32 ($15.48 x 46,659 weeks) for liquidated damages.
13                   5.    The Fifth Cause Of Action For Final Wages Not Timely Paid: The
                           Amount In Controversy Exceeds $3,328,819.20
14
               61.   Plaintiff alleges that “Defendants intentionally and willfully failed to pay
15
      Plaintiff and the other class members who are no longer employed by Defendant their
16
      wages, earned and unpaid, within 72 hours of their leaving Defendants’ employ.”
17
      (Complaint, ¶85.) Plaintiff also alleges that “Plaintiff and the other class members are
18
      entitled to recover from Defendants the statutory penalty wages for each day they were
19
      not paid, up to a thirty (30) days maximum.” (Id. at ¶88.)
20
               62.   Under California Labor Code section 203(a), an employee may recover “the
21
      [daily] wages . . . as a penalty from the due date thereof at the same rate” but not “for
22
      more than 30 days.”
23
               63.   The statute of limitations period for California Labor Code section 203
24
      penalties extends back only three years from the date of filing of the complaint, or
25
      August 7, 2015. See Pineda v. Bank of Am., N.A., 50 Cal. 4th 1389, 1399 (2010) (holding
26
      that “if an employer failed to timely pay final wages to an employee who quit or was
27
      fired, the employee would have … three years to sue for the unpaid final wages giving
28
                                                    16
                                                                                NOTICE OF REMOVAL
      55870000v.1
     Case 2:19-cv-03109-JAK-PLA Document 1 Filed 04/22/19 Page 18 of 24 Page ID #:18



 1    rise to the penalty”). Accordingly, the proposed class period for a claim under California
 2    Labor Code section 203 begins on February 14, 2016, which is three years prior to the
 3    date of the filing of the Complaint.
 4             64.   During the applicable statute of limitations period between February 14,
 5    2016, and April 1, 2019, there are at least 872 proposed class members who are former
 6    non-exempt employees. (ALDI Decl., ¶15.)
 7             65.   Based on the average hourly rate of $15.48, the amount in controversy on
 8    this claim would equal no less than $3,328,819.20 ($15.48 x 8 hours x 30 days x 896
 9    employees).
10                   6.    The Sixth Cause Of Action For Wages Not Timely Paid During
                           Employment: The Amount In Controversy Is None Because No
11                         Private Right Of Action Exists
12             66.   Plaintiff alleges that “Defendants intentionally and willfully failed to pay
13    Plaintiff and the other class members all wages due to them, within any time period
14    permissible under California Labor Code section 204.” (Complaint, ¶93.)
15             67.   However, there is no private right of action for violations under California
16    Labor Code section 204. Lopez v. Aerotek, Inc., 2015 WL 4504691, at *2 (C.D. Cal. July
17    23, 2015) (“Courts have previously held that nothing in section 204 or 210 clearly
18    indicates that a private right of action exists.”). Thus, the amount in controversy this
19    claim would be $0.
20                   7.    The Seventh Cause Of Action For Non-Compliant Wage
                           Statements: The Amount In Controversy Exceeds $2,317,950.00
21
               68.   Plaintiff alleges that “Defendants have intentionally and willfully failed to
22
      provide Plaintiff and the other class members with complete and accurate wage
23
      statements,” including, but are not limited to “the failure to include the total number of
24
      hours worked by Plaintiff and the other class members.” (Complaint, ¶97.)
25
               69.   California Labor Code section 226(e) provides a minimum of $50 for the
26
      initial violation as to each employee, and $100 for each further violation as to each
27
      employee, up to a maximum penalty of $4,000 per employee.
28
                                                    17
                                                                                NOTICE OF REMOVAL
      55870000v.1
     Case 2:19-cv-03109-JAK-PLA Document 1 Filed 04/22/19 Page 19 of 24 Page ID #:19



 1             70.   The statute of limitations for recovery of penalties under California Labor
 2    Code section 226 is one year. Caliber Bodyworks, Inc. v. Sup. Ct., 134 Cal. App. 4th
 3    365, 376 (2005); Cal. Civ. Proc. Code § 340(a). Accordingly, the statutory period for a
 4    claim under California Labor Code section 226 begins on February 14, 2018, which is
 5    one year prior to the date of the filing of the Complaint.
 6             71.   During the statute of limitations period for the wage statement claim, from
 7    February 14, 2018, to April 1, 2019, there are at least 1,146 putative class members who,
 8    according to Plaintiff, failed to receive accurate wage statements. (ALDI Decl., ¶14.)
 9    The putative class members are paid on a bi-weekly basis. (Id. at ¶12.)
10             72.   After excluding those pay periods that would not be entitled to a penalty
11    because the statutory $4,000 maximum has been reached, the 1,146 putative class
12    members worked at least 23,752 pay periods that could qualify for a wage statement
13    penalty. (ALDI Decl., ¶14.) When including a $50 penalty for the initial wage statement
14    and $100 for each subsequent wage statement (up to a maximum of $4,000 for each
15    employee), the amount in controversy on this claim would equal no less than
16    $2,317,950.00. (Id.)
17                   8.    The Eighth Cause Of Action For Failure To Keep Requisite
                           Payroll Records: The Amount In Controversy Is None Because
18                         No Private Right Of Action Exists
19             73.   Plaintiff alleges that “Defendants have intentionally and willfully failed to
20    keep accurate and complete payroll records showing the hours worked daily and the
21    wages paid, to Plaintiff and the other class members.” (Complaint, ¶104.) Plaintiff seeks
22    recovery under California Labor Code section 1174(d). (Id. at ¶¶105-106.)
23             74.   However, there is no private right of action for violations under California
24    Labor Code section 1174(d). Cleveland v. Groceryworks.com, LLC, 200 F. Supp. 3d
25    924, 958 (N.D. Cal. 2016) (holding that “California Labor Code section 1174 does not
26    contemplate a private right of action”). Thus, the amount in controversy this claim would
27    be $0.
28
                                                    18
                                                                                NOTICE OF REMOVAL
      55870000v.1
     Case 2:19-cv-03109-JAK-PLA Document 1 Filed 04/22/19 Page 20 of 24 Page ID #:20



 1                   9.    The Ninth Cause Of Action For Unreimbursed Business
                           Expenses: The Amount In Controversy Exceeds $172,300
 2
               75.   Plaintiff alleges “Plaintiff and the other class members incurred necessary
 3
      business-related expenses and costs that were not fully reimbursed by Defendants.”
 4
      (Complaint, ¶109.) Plaintiff seeks to “recover from Defendants their business-related
 5
      expenses and costs incurred during the course and scope of their employment, plus
 6
      interest accrued….” (Id. at 111.)
 7
               76.   An employer has a statutory obligation to “indemnify his or her employee
 8
      for all necessary expenditures or losses incurred by the employee in direct consequence
 9
      of the discharge of his or her duties, or of his or her obedience to the directions of the
10
      employer, even though unlawful, unless the employee, at the time of obeying the
11
      directions, believed them to be unlawful.” Cal. Labor Code § 2802(a).
12
               77.   Plaintiff does not specify the type or the amount of business expenses
13
      incurred by the putative class members. So, assuming that each putative class member
14
      incurred $100 of unreimbursed business expenses, the amount in controversy on this
15
      claim would equal no less than $172,300 ($100 x 1,723 putative class members).
16
                     10.   The Attorneys’ Fees And Costs
17
               78.   For purposes of determining the amount in controversy, only “interest and
18
      costs” are excluded from the calculation. 28 U.S.C. § 1332. Therefore, the Court must
19
      consider the aggregate of general damages, special damages, punitive damages, and
20
      attorneys’ fees. Galt G/S v. JSS Scandinavia, 142 F.3d 1150, 1156 (9th Cir. 1998)
21
      (claims for statutory attorneys’ fees to be included in amount in controversy, regardless
22
      of whether such an award is discretionary or mandatory) ; Brady v. Mercedes-Benz USA,
23
      Inc., 243 F. Supp. 2d 1004, 1010-11 (N.D. Cal. 2002) (“Where the law entitles the
24
      prevailing plaintiff to recover reasonable attorney fees, a reasonable estimate of fees
25
      likely to be incurred to resolution is part of the benefit permissibly sought by the plaintiff
26
      and thus contributes to the amount in controversy.”).
27

28
                                                   19
                                                                               NOTICE OF REMOVAL
      55870000v.1
     Case 2:19-cv-03109-JAK-PLA Document 1 Filed 04/22/19 Page 21 of 24 Page ID #:21



 1             79.   A reasonable estimate of fees likely to be recovered may be used in
 2    calculating the amount in controversy. Longmire v. HMS Host USA, Inc., 2012 WL
 3    5928485, at *9 (S.D. Cal. Nov. 26, 2012 (“[C]ourts may take into account reasonable
 4    estimates of attorneys’ fees likely to be incurred when analyzing disputes over the
 5    amount in controversy under CAFA.”); Muniz v. Pilot Travel Centers LLC, 2007 U.S.
 6    Dist. LEXIS 31515, at *15 (E.D. Cal. Apr. 30, 2007) (attorneys’ fees appropriately
 7    included in determining amount in controversy).
 8             80.   The Ninth Circuit held that “a court must include future attorneys’ fees
 9    recoverable by statute or contract when assessing whether the amount-in-controversy
10    requirement is met.” Fritsch v. Swift Transp. Co. of Arizona, LLC, 899 F.3d 785, 794
11    (9th Cir. 2018); see also Chavez v. JPMorgan Chase & Co., 888 F.3d 413, 414-15 (9th
12    Cir. 2018) (“[T]he amount in controversy is not limited to damages incurred prior to
13    removal—for example, it is not limited to wages a plaintiff-employee would have earned
14    before removal (as opposed to after removal). Rather, the amount in controversy is
15    determined by the complaint operative at the time of removal and encompasses all relief a
16    court may grant on that complaint if the plaintiff is victorious.”); Lucas v. Michael Kors
17    (USA), Inc., 2018 WL 2146403 (C.D. Cal. May 9, 2018) (holding that “unaccrued post-
18    removal attorneys’ fees can be factored into the amount in controversy” for CAFA
19    jurisdiction).
20             81.   In the class action context, courts have found that 25 percent of the
21    aggregate amount in controversy is a benchmark for attorneys’ fees award under the
22    “percentage of fund” calculation and courts may depart from this benchmark when
23    warranted. See Campbell v. Vitran Exp., Inc., 471 F. App’x 646, 649 (9th Cir. 2012)
24    (attorneys’ fees appropriately included in determining amount in controversy under
25    CAFA); Powers v. Eichen, 229 F.3d 1249, 1256-57 (9th Cir. 2000) (“We have also
26    established twenty-five percent of the recovery as a ‘benchmark’ for attorneys’ fees
27    calculations under the percentage-of-recovery approach”); Wren v. RGIS Inventory
28    Specialists, 2011 U.S. Dist. LEXIS 38667 at *78-84 (N.D. Cal. Apr. 1, 2011) (finding
                                                    20
                                                                               NOTICE OF REMOVAL
      55870000v.1
     Case 2:19-cv-03109-JAK-PLA Document 1 Filed 04/22/19 Page 22 of 24 Page ID #:22



 1    ample support for adjusting the 25% presumptive benchmark upward and found that
 2    plaintiffs’ request for attorneys’ fees in the amount of 42% of the total settlement
 3    payment was appropriate and reasonable in the case); Cicero v. DirecTV, Inc., 2010 U.S.
 4    Dist. LEXIS 86920 at *16-18 (C.D. Cal. July 27, 2010) (finding attorneys’ fees in the
 5    amount of 30% of the total gross settlement amount to be reasonable); see also In re
 6    Quintas Secs. Litig., 148 F. Supp. 2d 967, 973 (N.D. Cal. 2001) (noting that in the class
 7    action settlement context the benchmark for setting attorneys’ fees is 25 percent of the
 8    common fund). Even under the conservative benchmark of 25 percent of the total
 9    recovery for the applicable claims, attorneys’ fees alone would be upward of
10    $3,820,537.00 in this case which is 25% of the potential recovery of the claims alleged in
11    the Complaint—$2,913,599.16 (unpaid overtime) + $1,942,399.44 (unpaid meal
12    premiums) + $1,942,399.44 (unpaid rest premiums) + $2,664,680.76 (unpaid minimum
13    wages ) + $3,328,819.20 (waiting time penalties) + $2,317,950 (wage statement claim) +
14    $172,300.00 (reimbursement claim).
15                     11.   The Total Aggregate Amount In Controversy Exceeds $19 Million
16             82.     Although Defendant denies Plaintiff’s allegations that he or the putative
17    class are entitled to any relief for the above-mentioned claims, based on the foregoing
18    calculations, the aggregate amount in controversy for the putative class for all asserted
19    claims is approximately $19,102,685.00:
20                                                   Amount In Controversy Based On The
                     Cause of Action
                                                         Allegation Of The Complaint
21     1. Unpaid Over Time                      $2,913,599.16
22                                              (one hour of overtime per employee per week)
       2. Unpaid Meal Period Premiums           $1,942,399.44
23                                              (one hour of premium pay per employee per week)
24     3. Unpaid Rest Period Premiums           $1,942,399.44
                                                (one hour of premium pay per employee per week)
25     4. Unpaid Minimum Wages                  $2,664,680.76
26                                              (one hour per employee per week)
       5. Final Wages Not Timely Paid           $3,328,819.20
27                                              (based on 896 former employees)
28
                                                     21
                                                                                NOTICE OF REMOVAL
      55870000v.1
     Case 2:19-cv-03109-JAK-PLA Document 1 Filed 04/22/19 Page 23 of 24 Page ID #:23



 1     6. Wages Not Timely Pay During           $0
 2     Employment                               (no private right of action)
       7. Non-Compliant Wage                    $2,317,950.00
 3     Statements                               (based on 23,752 pay periods)
 4     8. Failure to Keep Requisite             $0
       Payroll Records                          (no private right of action)
 5     9. Unreimbursed Business                 $172,300.00
 6     Expenses                                 ($100 of reimbursement per employee)
       10. Attorneys’ Fees and Costs            $3,820,537.00
 7
                                                (based on 25% of the potential recovery)
 8     Total                                    $19,102,685.00
 9             83.    Although Defendant denies Plaintiff’s allegations that she or the putative
10    class are entitled to any relief, based on Plaintiff’s allegations and prayer for relief, and a
11    conservative estimate based on those allegations, the total amount in controversy far
12    exceeds the $5,000,000 threshold set forth under 28 U.S.C. § 1332(d)(2) for removal
13    jurisdiction.
14             84.    Because minimal diversity of citizenship exists, and the amount in
15    controversy exceeds $5,000,000, this Court has original jurisdiction of this action
16    pursuant to 28 U.S.C. § 1332(d)(2). This action is therefore a proper one for removal to
17    this Court pursuant to 28 U.S.C. § 1441(a).
18             85.    To the extent that Plaintiff has alleged any other claims for relief in the
19    Complaint over which this Court would not have original jurisdiction under 28 U.S.C.
20    § 1332(d), the Court has supplemental jurisdiction over any such claims pursuant to
21    28 U.S.C. section 1367(a).
22    IV.      VENUE
23             86.    Venue lies in the United States District Court for the Central District of
24    California, pursuant to 28 U.S.C. §§ 1391(a), 1441, and 84(c). This action originally was
25    brought in Los Angeles County Superior Court of the State of California, which is
26    located within the Central District of California. 28 U.S.C. § 84(c). Therefore, venue is
27    proper because it is the “district and division embracing the place where such action is
28    pending.” 28 U.S.C. § 1441(a). A true and correct copy of this Notice of Removal will
                                                     22
                                                                                  NOTICE OF REMOVAL
      55870000v.1
     Case 2:19-cv-03109-JAK-PLA Document 1 Filed 04/22/19 Page 24 of 24 Page ID #:24



 1    be promptly served on Plaintiff and filed with the Clerk of the Los Angeles County
 2    Superior Court of the State of California as required under 28 U.S.C. § 1446(d).
 3    V.       NOTICE TO STATE COURT AND TO PLAINTIFF
 4             87.   Defendants will give prompt notice of the filing of this Notice of Removal to
 5    Plaintiff and to the Clerk of the Superior Court of the State of California in the County of
 6    Los Angeles. The Notice of Removal is concurrently being served on all parties.
 7    VI.      PRAYER FOR REMOVAL
 8             88.   WHEREFORE, Defendant prays that this civil action be removed from
 9    Superior Court of the State of California for the County of Los Angeles to the United
10    States District Court for the Central District of California.
11

12    DATED: April 22, 2019                             Respectfully submitted,
13                                                      SEYFARTH SHAW LLP
14

15                                                      By: /s/ Jennifer R. Nunez
                                                            Laura Wilson Shelby
16                                                          Leo Q. Li
                                                            Jennifer R. Nunez
17                                                         Attorneys for Defendants
                                                           ALDI INC. and AI CALIFORNIA LLC
18

19
20

21

22

23

24

25

26

27

28
                                                   23
                                                                                  NOTICE OF REMOVAL
      55870000v.1
